Citation Nr: 0914302	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  99-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1963 to February 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery 
Alabama.  The Veteran's claim is now handled by the RO in 
Atlanta, Georgia.  The appeal was remanded by the Board for 
additional development in September 2003, October 2006, and 
September 2008.

At an October 2008 VA examination, the Veteran reported that 
he was recently diagnosed with diabetes and this may affect 
his claim for hypertension.  As the Veteran served in 
Vietnam, the Board draws his attention to the potential claim 
for service connection for diabetes and suggests that he 
discuss the matter with his service representative.

The appeal for service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The Veteran has provided credible lay evidence of stressors 
in service and these stressors are related to currently 
diagnosed PTSD.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the Veteran's appeals for service connection for 
PTSD.  Thus, no further discussion of the VCAA is required.

Service Connection PTSD

The Veteran seeks service connection for PTSD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran claims he currently has PTSD as a result of his 
time in service.  This diagnosis is confirmed in multiple VA 
treatment reports and records.  The Veteran ran an 
entertainment club on a base in Vietnam.  He claims his 
stressors were working and living in a club with a large 
amount of money, transporting large amounts of money off-
base, not being well-informed of attacks, the base being 
attacked, having merchandise stolen from his club, witnessing 
a bad fight, fearing he would be attacked by people on drugs, 
and being harassed.  Although the RO was unable to verify any 
of the Veteran's stressors, the Board notes that many of 
these stressors are of a unique nature and are not easily 
verifiable.

At an October 2008 VA examination, the Veteran reported 
having seen casualties in Vietnam on the sides of the road.  
The Board finds that this is consistent with his previous 
stressor statement in which he described travelling off-base 
with large sums of money.  The examiner found that the 
current PTSD was related to the Veteran's time in service, 
and that he met the DSM-IV criteria for a diagnosis of PTSD.  

The Board has considered the fact that the Veteran's 
stressors are not easily verifiable.  However, the Veteran 
can attest to factual matters of which he had first-hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  The Veteran should not be penalized for having 
unique stressors.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Veteran's stressors 
are competent evidence on which to grant his claim, given the 
supporting medical opinion and the information regarding his 
responsibilities in Vietnam.   

It is possible that further inquiry could be undertaken with 
a view towards development of the claim.  Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  As a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied and service connection for PTSD will be granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is granted.


REMAND

Although the October VA examiner determined that the 
Veteran's hypertension is not related to his PTSD, that 
examiner did not consider the impact of the Veteran's 
recently diagnosed diabetes on his hypertension.  The Veteran 
should be given an opportunity to file a claim for service 
connection for diabetes if he so chooses.  If the Veteran 
does file such a claim, a new examination for hypertension 
should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.   Schedule a new VA examination for the 
Veteran.  The entire claims file must be 
made available to the VA examiner.  
Pertinent documents should be reviewed.  
The examiner should conduct a complete 
history and physical.  The examiner should 
state whether it is at least as likely as 
not that the Veteran's hypertension is 
secondary to or aggravated by his service-
connected PTSD, or his diabetes.

3.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


